Citation Nr: 0936414	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO. 98-03 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1967 through December 
1968. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board notes that the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD), 
previously under appeal at the time of the October 2007 Board 
remand, was granted by way of the June 2009 rating decision. 
This issue was therefore fully satisfied and is no longer 
within the Board's jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus. For service connection, the record 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. In other words, entitlement to service connection for 
a particular disability requires evidence of the existence of 
a current disability and evidence that the disability 
resulted from a disease or injury incurred in or aggravated 
during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). See also Pond v. 
West, 12 Vet. App. 341, 346 (1999).

There is evidence of record confirming a diagnosis of both 
hearing loss and tinnitus. See July 2005 VA audio 
consultation report. The Veteran contends that these current 
disabilities are related to his noise exposure during his 
tour in the Republic of Vietnam. See October 2005 notice of 
disagreement (NOD). The Board, therefore, remanded this 
matter in October 2007 to verify the Veteran's combat status, 
and if such was verified, to afford the Veteran a VA 
audiological examination. Following the Board's remand, the 
RO did verify the Veteran's combat status and established 
that he was exposed to mortar rocket fire in Vietnam. See 
stressor verification documents associated with the Veteran's 
PTSD claim. Subsequently, the RO began the process of 
scheduling the Veteran for a VA examination, as was ordered 
in the October 2007 Board Remand.

A review of the record reveals the following. In November 
2008, following the Board's remand, VA ordered an audio 
examination. There is a November 2008 letter to the Veteran 
in the file, which notifies him that he will be receiving a 
letter notifying him of the date and time of the examination. 
A December 2008 note in the file shows that the Veteran 
failed to report for the examination, but there is no 
evidence that he was notified of the date and time of any 
examination. 

Two months later, in a letter dated February 24, 2009, the 
Veteran was again notified that he would be contacted with a 
date and time of his VA examination. The next item in the 
claims folder is a letter, seemingly dated March 17, 2009, 
notifying the Veteran of a VA examination on March 17, 2009. 
It is obvious that the Veteran cannot be notified of an 
examination in a letter sent out the date of the examination 
and be reasonably expected to appear. That said, a "C&P Exam 
Detail" report shows that the examination was actually 
cancelled on March 9, 2009, by VA due to "INCORRECT 
JURISDICTION."  It certainly is unreasonable to expect the 
Veteran to appear at a cancelled examination.

Also, creating more confusion in the claims folder, is a 
notice that the Veteran failed to report to a VA audio 
examination, however, this is noted as cancelled by VA on 
February 9, 2009. There is no evidence showing the actual 
scheduling of an examination on February 9, 2009, yet the 
July 2009 Supplemental Statement of the Case (SSOC) based its 
continued denial on the Veteran's failure to appear at his 
examination on February 9, 2009.

It is entirely unclear to the Board when and if any VA 
audiological examination was scheduled in this matter, and 
whether the Veteran was adequately notified of any 
examination to which the RO alleges he failed to appear. It 
appears that no examination was conducted per the October 
2007 remand, and that the Veteran was not notified of a 
February 2009 examination, which the RO uses as a basis for 
its continued denial of these claims. The October 2007 remand 
order was clearly not complied with. If any action required 
by a remand is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be undertaken. 
While the Board regrets the delay, another remand is 
required. See Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiological 
examination for hearing loss and tinnitus 
to determine whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that his bilateral hearing 
loss and tinnitus are related to his 
verified noise exposure in service. It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination. A detailed rationale for all 
opinions expressed should be furnished.

The Veteran must be notified in a timely 
fashion of any examination scheduled, and 
a copy of such notification should be 
placed in the claims file. If the Veteran 
fails to appear to the examination, 
following adequate notice of the time, 
date, and place, then such failure to 
appear should also be noted in the record.

2. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




